DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 01/21/2022 is acknowledged.  The traversal is on the ground(s) that additionally searching Species A and B would not cause undue burden.  This is not found persuasive because as set forth in the Restriction Requirement, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 7, 9, 16, 30, 32-35 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2013/0074898), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2013/0074898) in view of Li (US 2011/0120517).
	Regarding claim 32, Snyder discloses a thermoelectric element comprising a cold end, a hot end (abstract L12-13), and a p-type material (abstract L6) having a length between the hot end and the cold end and having spatially varying properties ([0047] L7-9) defining a Seebeck coefficient, an electrical resistivity, and a thermal conductivity ([0040]; the thermoelectric element disclosed necessarily has the properties claimed), wherein an absolute value of the Seebeck coefficient increases at least at one position in a direction of current flow between the cold end and the hot end ([0047] L4-6). 
	While Snyder does disclose the Seebeck coefficient generally increases along the length from the cold end to the hot end of the first thermoelectric element ([0047] L4-6), and further discloses a functionally graded material through variation in carrier concentration and temperature ([0047] L7-9), and further discloses the semiconductor elements are functionally graded to maintain u=s across each semiconductor element ([0058]), and that an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity is required that gives u=s ([0037]), Snyder does not explicitly disclose an absolute value of the electrical resistivity or thermal conductivity generally increasing along the length from the cold end to the hot end of the first thermoelectric element.
	Both Snyder and the instant specification teach similar materials for the thermoelectric elements (bismuth telluride and metallic thermoelectric material described in paragraph [0112] of the instant specification; and bismuth telluride and metallic thermoelectric material disclosed in [0054] and [0055] of Snyder), and both Snyder and the instant specification both teach a grading of the material through variation in composition or concentration ([0120] of instant specification; [0047] of Snyder).
	When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the alternative, if the substantial similarity between the claimed and prior art thermoelectric material does not result in an inherent similarity in electrical resistivity and thermal conductivity with respect to temperature, Li discloses thermoelectric material which exhibits a general increase with temperature with regard to the Seebeck coefficient and the electrical resistivity (Li - Figures 15A and 15B; [0138]).
	 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric legs of Snyder with thermoelectric material exhibiting the Seebeck coefficient and electrical resistivity disclosed in paragraph [0138] of Li with the properties depicted in Figures 15A and 15B of Li, because the use of the thermoelectric material disclosed for the thermoelectric legs of Snyder, amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material disclosed by Li for the thermoelectric elements of Snyder.
	With regard to the limitation "wherein the increases in each of two or more of the absolute value of the Seebeck coefficient, electrical resistivity, and thermal conductivity are selected such that at maximum coefficient of performance (COP), a curve describing the temperature between the cold end and the hot end has at least one position that is below a straight line describing a magnitude of the temperature increase between the cold end and the hot end", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, modified Snyder discloses all the claim limitations as set forth above.
	With regard to the limitation "wherein each of all three of the absolute values of the Seebeck coefficient, electrical resistivity, and thermal conductivity generally increases along the length from the cold end to the hot end", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Further, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, modified Snyder discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the Seebeck coefficient at a first location along the length is at least 1.5 times the Seebeck coefficient at a second location along the length", Snyder discloses the COP is maximized at every point of the cooler element ([0033]). Snyder further discloses an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity to achieve optimal efficiency ([0037]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the Seebeck coefficient, as disclosed by Snyder, such that the Seebeck coefficient at a first location along the length is at least 1.5 times the Seebeck coefficient at a second location along the length, because as taught by Snyder, the Seebeck coefficient, electrical resistivity, and thermal conductivity is adjusted to achieve optimal efficiency ([0037]). Snyder further discloses the Seebeck coefficient generally increases along the length from the cold end to the hot end of the first thermoelectric element ([0047] L4-6), and further discloses a functionally graded material through variation in carrier concentration and temperature ([0047] L7-9)
	Additionally, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, modified Snyder discloses all the claim limitations as set forth above. Snyder further discloses a composition of the p-type or n-type material varies along the length ([0047], [0052]).
	Regarding claim 7, modified Snyder discloses all the claim limitations as set forth above.  Snyder further discloses the p-type or n-type material is bismuth telluride ([0049]).
	Regarding claim 9, modified Snyder discloses all the claim limitations as set forth above. Snyder further discloses a single stage thermoelectric device comprising the thermoelectric element ([0050] L16-17 disclose a single pair of semiconductor elements; Fig. 4).
	Regarding claim 16, modified Snyder discloses all the claim limitations as set forth above. Snyder further discloses a multi-stage thermoelectric device comprising a plurality of single-stage thermoelectric devices ([0072]).
	Regarding claim 30, modified Snyder discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein each of the two or more of the absolute value of the Seebeck coefficient, electrical resistivity, and thermal conductivity increases at two or more positions between the cold end to the hot end", Snyder discloses the COP is maximized at every point of the cooler element ([0033]). Snyder further discloses an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity to achieve optimal efficiency ([0037]).  Snyder further discloses the Seebeck coefficient generally increases along the length from the cold end to the hot end of the first thermoelectric element ([0047] L4-6), and further discloses a functionally graded material through variation in carrier concentration and temperature ([0047] L7-9), and further discloses the semiconductor elements are functionally graded to maintain u=s across each semiconductor element ([0058]), and that an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity is required that gives u=s ([0037]).
	Both Snyder and the instant specification teach similar materials for the thermoelectric elements (bismuth telluride and metallic thermoelectric material described in paragraph [0112] of the instant specification; and bismuth telluride and metallic thermoelectric material disclosed in [0054] and [0055] of Snyder), and both Snyder and the instant specification both teach a grading of the material through variation in composition or concentration ([0120] of instant specification; [0047] of Snyder).
	When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Additionally, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 33, modified Snyder discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein each of two or more of the Seebeck coefficient, the electrical resistivity, and the thermal conductivity are such that at maximum COP, the curve describing the temperature between the cold end and the hot end has at least two positions that are below said straight line", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 34, modified Snyder discloses all the claim limitations as set forth above.  Modified Snyder further discloses the absolute value of the Seebeck coefficient increases continuously over at least part of said thermoelectric element (Snyder - ([0047] L4-6; Li - Figure 15B; [0138]).
	Regarding claim 35, modified Snyder discloses all the claim limitations as set forth above. 
	With regard to the limitation "having over 100% improvement in maximum cooling capacity compared to a conventional thermoelectric element", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claims 40-42, modified Snyder discloses all the claim limitations as set forth above.
	With regard to the limitations "the Seebeck coefficient, electrical resistivity, and thermal conductivity are optimized along the length to maximize heat pumping", "the Seebeck coefficient, electrical resistivity, and thermal conductivity are optimized along the length to maximize temperature difference between the cold and hot ends", and "the Seebeck coefficient, electrical resistivity, and thermal conductivity are optimized along the length to maximize COP for a particular temperature difference", Snyder discloses the COP is maximized at every point of the cooler element ([0033]). Snyder further discloses an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity to achieve optimal efficiency ([0037]).
	Additionally, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2013/0074898) as applied to claim 32 above, in view of Shankar et al. (US 2012/0139075), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2013/0074898) in view of Li (US 2011/0120517), as applied to claim 32 above, and further in view of Shankar et al. (US 2012/0139075).
Regarding claim 5, modified Snyder discloses all the claim limitations as set forth above.
Modified Snyder does not explicitly disclose a cross-sectional area of the p-type or n-type material varies along the length.
Shankar discloses a thermoelectric element and further discloses a cross-sectional area of the p-type or n-type material varies along the length ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cross-sectional area along the length of the p-type or n-type material of Snyder, as disclosed by Shankar, because as taught by Shankar, varying the relative lengths or radii of the first and second portions may impact the temperature difference that may be maintained between the first and second electrodes and the coefficient of performance for the TEC ([0062]).
Claims 17, 20, 21, 23-27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2013/0074898) in view of Li (US 2011/0120517).
	Regarding claims 17 and 45, Snyder discloses a thermoelectric device comprising a first thermoelectric element comprising a p-type material (abstract L6), a hot end, a cold end (abstract L12-13), a length between the hot end and the cold end, and having a Seebeck coefficient, an electrical resistivity, and thermal conductivity ([0040]; the thermoelectric element disclosed necessarily has the properties claimed); a second thermoelectric element comprising an n-type material (abstract L8), a hot end, a cold end (abstract L12-13), a length between the hot end and the cold end, and having a Seebeck coefficient, an electrical resistivity, and a thermal conductivity ([0040]; the thermoelectric element disclosed necessarily has the properties claimed); wherein an absolute value of the Seebeck coefficient generally increases along the length from the cold end to the hot end of the thermoelectric elements ([0047] L4-6). 
	While Snyder does disclose the Seebeck coefficient generally increases along the length from the cold end to the hot end of the thermoelectric elements ([0047] L4-6), and further discloses a functionally graded material through variation in carrier concentration and temperature ([0047] L7-9), and further discloses the semiconductor elements are functionally graded to maintain u=s across each semiconductor element ([0058]), and that an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity is required that gives u=s ([0037]), Snyder does not explicitly disclose an absolute value of the electrical resistivity or thermal conductivity generally increasing along the length from the cold end to the hot end of the thermoelectric elements.
	Both Snyder and the instant specification teach similar materials for the thermoelectric elements (bismuth telluride and metallic thermoelectric material described in paragraph [0112] of the instant specification; and bismuth telluride and metallic thermoelectric material disclosed in [0054] and [0055] of Snyder), and both Snyder and the instant specification both teach a grading of the material through variation in composition or concentration ([0120] of instant specification; [0047] of Snyder).
	When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	In the alternative, if the substantial similarity between the claimed and prior art thermoelectric material does not result in an inherent similarity in electrical resistivity and thermal conductivity with respect to temperature, Li discloses thermoelectric material which exhibits a general increase with temperature with regard to the Seebeck coefficient and the electrical resistivity (Li - Figures 15A and 15B; [0138]).
	 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric legs of Snyder with thermoelectric material exhibiting the Seebeck coefficient and electrical resistivity disclosed in paragraph [0138] of Li with the properties depicted in Figures 15A and 15B of Li, because the use of the thermoelectric material disclosed for the thermoelectric legs of Snyder, amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the thermoelectric material disclosed by Li for the thermoelectric elements of Snyder.
	With regard to the limitation "wherein the increases in each of two or more of the absolute value of the Seebeck coefficient, electrical resistivity, and thermal conductivity are selected such that at maximum coefficient of performance (COP), a curve describing the temperature between the cold end and the hot end has at least one position that is below a straight line describing a magnitude of the temperature increase between the cold end and the hot end", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	While Snyder does disclose the thermoelectric elements are electrically connected ([0050]), Snyder does not explicitly disclose a first electrode electrically coupled to the hot end of the first thermoelectric element and to the hot end of the second thermoelectric element, a second electrode electrically coupled to the cold end of the first thermoelectric element, and a third electrode electrically coupled to the cold end of the second thermoelectric element.
	Li discloses a thermoelectric device and further discloses a plurality of electrical connectors connecting the thermoelectric elements (19 in Fig. 17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the elements of Snyder ([0050] L16-18) with electrical connectors as disclosed by Li, because as evidenced by Li, the use of electrical connectors to connect legs of a thermoelectric device amounts to the use of known components in the art for their intended purpose, and one of ordinary skill would have a reasonable expectation of success when using electrical connectors to connect the elements of Snyder based on the teaching of Li.
	Regarding claim 20, modified Snyder discloses all the claim limitations as set forth above. Snyder further discloses a composition of the p-type or n-type material varies along the length ([0047], [0052]).
	Regarding claim 21, modified Snyder discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the Seebeck coefficient at a first location along the length is at least 1.5 times the Seebeck coefficient at a second location along the length", Snyder discloses the COP is maximized at every point of the cooler element ([0033]). Snyder further discloses an adjustment of the Seebeck coefficient, electrical resistivity, and thermal conductivity to achieve optimal efficiency ([0037]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the Seebeck coefficient, as disclosed by Snyder, such that the Seebeck coefficient at a first location along the length is at least 1.5 times the Seebeck coefficient at a second location along the length, because as taught by Snyder, the Seebeck coefficient, electrical resistivity, and thermal conductivity is adjusted to achieve optimal efficiency ([0037]). Snyder further discloses the Seebeck coefficient generally increases along the length from the cold end to the hot end of the first thermoelectric element ([0047] L4-6), and further discloses a functionally graded material through variation in carrier concentration and temperature ([0047] L7-9)
	Additionally, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 23, modified Snyder discloses all the claim limitations as set forth above. Modified Snyder further discloses the interface between the first thermoelectric element and the first or second electrodes is textured (it is noted that the limitation does not specify the degree of surface texture or roughness, therefore, the interface disclosed satisfies the limitation "textured" because the surface necessarily has a texture, at least to a degree).  With regard to the limitation "to reduce interfacial resistance", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, with regard to the limitation "to reduce interfacial resistance", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 24, modified Snyder discloses all the claim limitations as set forth above. 
	Modified Snyder does not explicitly disclose a control module electrically coupled to the second and third electrodes.
	Li discloses a control module electrically coupled to the second and third electrodes (14 in Fig. 17; it is noted that the limitation requires a "control module" and 14 in Fig. 17 controls the amount of current and therefore satisfies the requirements of the limitation as claimed).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically couple a current source, such as a battery or electrical outlet, as disclosed by Li, to the electrodes of modified Snyder, because the use of a current source in a thermoelectric cooler amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Regarding claim 25, modified Snyder discloses all the claim limitations as set forth above. 
	With regard to the limitation "the control module is configured so as to pass current in series through the first thermoelectric element, the first electrode, and the second thermoelectric element via the second and third electrodes", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 26, modified Snyder discloses all the claim limitations as set forth above. 
	With regard to the limitation "the first and second thermoelectric elements respectively are configured to pump heat from the second and third electrodes to the first electrode responsive to the current", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 27, modified Snyder discloses all the claim limitations as set forth above. Modified Snyder further discloses a heat sink thermally coupled to the first electrode (Li - bottom 19 in Fig. 17) and a cold sink thermally coupled to the second and third electrodes (Li - top 19 in Fig. 17).
	With regard to the limitation "the heat sink and the cold sink generating a temperature gradient between the respective hot and cold ends of the first and second thermoelectric elements", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2013/0074898) in view of Li (US 2011/0120517) as applied to claim 17 above, and further in view of Shankar et al. (US 2012/0139075).
	Regarding claim 18, modified Snyder discloses all the claim limitations as set forth above.
	Modified Snyder does not explicitly disclose wherein respective cross-sectional areas of the p-type or n-type material varies along the length.
Shankar discloses a thermoelectric element and further discloses a cross-sectional area of the p-type or n-type material varies along the length ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cross-sectional area along the length of the p-type or n-type material of Snyder, as disclosed by Shankar, because as taught by Shankar, varying the relative lengths or radii of the first and second portions may impact the temperature difference that may be maintained between the first and second electrodes and the coefficient of performance for the TEC ([0062]).
Claims 17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0120517).
	Regarding claim 17, Li discloses a thermoelectric device ([0140]) comprising a first thermoelectric element comprising a p-type material ([0141] L3), a hot end, a cold end, a length between the hot end and the cold end (shown in Fig. 17); a second thermoelectric element comprising an n-type material ([0141] L2), a hot end, a cold end, a length between the hot end and the cold end (shown in Fig. 17); a first electrode electrically coupled to the hot end of the first thermoelectric element and to the hot end of the second thermoelectric element (connector between 15 and 16 in Fig. 17); a second electrode electrically coupled to the cold end of the first thermoelectric element (left 19 in Fig. 17); and a third electrode electrically coupled to the cold end of the second thermoelectric element (right 19 in Fig. 17).
	The embodiment of Fig. 17 of Li does not explicitly disclose the thermoelectric elements having a Seebeck coefficient, an electrical resistivity, and a thermal conductivity, wherein each of two or more of an absolute value of the Seebeck coefficient, the electrical resistivity, and the thermal conductivity generally increases along the length from the cold end to the hot end of the first thermoelectric element; however, Li does disclose thermoelectric material with increasing Seebeck coefficient and resistivity in Figures 15A and 15B ([0138]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric legs in Fig. 17 of Li with thermoelectric material disclosed in paragraph [0138] with the properties depicted in Figures 15A and 15B of Li, because the use of the thermoelectric material disclosed for the thermoelectric legs of the embodiment of Fig. 17 of Li, amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	With regard to the limitation "wherein the increases in each of two or more of the absolute value of the Seebeck coefficient, electrical resistivity, and thermal conductivity are selected such that at maximum coefficient of performance (COP), a curve describing the temperature between the cold end and the hot end has at least one position that is below a straight line describing a magnitude of the temperature increase between the cold end and the hot end", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 23, modified Li discloses all the claim limitations as set forth above. Modified Li further discloses the interface between the first thermoelectric element and the first or second electrodes is textured (it is noted that the limitation does not specify the degree of surface texture or roughness, therefore, the interface disclosed satisfies the limitation "textured" because the surface necessarily has a texture, at least to a degree).  With regard to the limitation "to reduce interfacial resistance", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, with regard to the limitation "to reduce interfacial resistance", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 24, modified Li discloses all the claim limitations as set forth above.  Li further discloses a control module electrically coupled to the second and third electrodes (14 in Fig. 17; it is noted that the limitation requires a "control module" and 14 in Fig. 17 controls the amount of current and therefore satisfies the requirements of the limitation as claimed).
	Regarding claim 25, modified Li discloses all the claim limitations as set forth above. 
	With regard to the limitation "the control module is configured so as to pass current in series through the first thermoelectric element, the first electrode, and the second thermoelectric element via the second and third electrodes", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 26, modified Li discloses all the claim limitations as set forth above. 
	With regard to the limitation "the first and second thermoelectric elements respectively are configured to pump heat from the second and third electrodes to the first electrode responsive to the current", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 27, modified Li discloses all the claim limitations as set forth above. Modified Li further discloses a heat sink thermally coupled to the first electrode (Li - bottom 19 in Fig. 17) and a cold sink thermally coupled to the second and third electrodes (Li - top 19 in Fig. 17).
	With regard to the limitation "the heat sink and the cold sink generating a temperature gradient between the respective hot and cold ends of the first and second thermoelectric elements", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0120517) as applied to claim 17 above, in view of Shankar et al. (US 2012/0139075).
	Regarding claim 18, modified Li discloses all the claim limitations as set forth above.
	Modified Li does not explicitly disclose wherein respective cross-sectional areas of the p-type or n-type material varies along the length.
Shankar discloses a thermoelectric element and further discloses a cross-sectional area of the p-type or n-type material varies along the length ([0062]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cross-sectional area along the length of the p-type or n-type material of Li, as disclosed by Shankar, because as taught by Shankar, varying the relative lengths or radii of the first and second portions may impact the temperature difference that may be maintained between the first and second electrodes and the coefficient of performance for the TEC ([0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726